
	

113 S1122 IS: Neighborhood Safety Act of 2013
U.S. Senate
2013-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1122
		IN THE SENATE OF THE UNITED STATES
		
			June 10, 2013
			Mr. Portman introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To authorize States to use assistance provided under the
		  Hardest Hit Fund program of the Department of the Treasury to demolish blighted
		  structures, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Neighborhood Safety Act of
			 2013.
		2.Use of Hardest Hit
			 Fund amounts for demolition activitiesNotwithstanding any provision of title I of
			 the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5211 et seq.), any
			 regulation, guidance, order, or other directive of the Secretary of the
			 Treasury (referred to in this section as the Secretary), or any
			 agreement (or amendment thereto) entered into under the Hardest Hit Fund
			 program of the Secretary under such title I, any amounts of assistance that
			 have been, or are, allocated for or provided to a State or State agency through
			 the Hardest Hit Fund program may be used, without limitation, to demolish
			 blighted structures.
		
